DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Allowable subject matter has been identified.  Examiner acknowledges that Applicant has requested rejoinder.  However, Applicant is reminded the election in response to the restriction requirement was made without traverse.  See Restriction requirement dated 8/7/2020, Applicant’s response dated 10/6/2020, and Non-Final Office Action dated 11/27/2020.
Additionally, rejoinder is being denied because the withdrawn claims are not in condition for allowance.
To proceed to allowance with the claims under consideration, the withdrawn claims are canceled.  See Examiner’s amendment below.  Since the pending claims are be the only claims remaining, the restriction requirement is also being withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification, cancel claims 49 and 50 and amend claim 17 as follows:

17.	(Currently amended)  The method of claim 16, comprising differentiating the iPSCs in step (b) by initial culture[[d]] under serum-free conditions, followed by addition of serum.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Well 2017 (US 2017/0240866; of record).  Wells 2017 discloses/teaches a method of differentiating iPSC into gastrointestinal cells comprising: (a) culturing iPSC in the presence of ROCK inhibitor Y27632; (b) differentiating the iPSC into DE by culturing the iPSC in the presences of Activin A and Wnt3A without BMP4; (c) further culturing the DE in the present of one or more of CHIR99201, FGF4, LDN, and RA to differentiate the DE into gastrointestinal cells that organize into foregut spheroids.  Applicant states in their response that Wells 2017 does not disclose/teach (d) differentiating the foregut spheroid into a two dimensional foregut monolayer by culturing on a coated surface in the presence of EGF for about 20 days.  Upon consideration, Examiner finds this argument persuasive.  A search of the prior art does teach growing a monolayer of gut epithelial cells derived from gut spheroids. However, the prior art does not teach further differentiating the spheroid derived cells in a monolayer on a coated surface in the presences of EGF for 20 days.  Thus, the claims are free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632

/MARCIA S NOBLE/Primary Examiner, Art Unit 1632